Title: From Benjamin Franklin to Joshua Babcock, 16 December 1762
From: Franklin, Benjamin
To: Babcock, Joshua


Dear Sir,
Philada. Dec. 16. 1762.
I thank you most cordially for your kind Congratulations on my Arrival, which I have the more Pleasure in, as among my other Friends, I find you and yours alive and well: I rejoice with you likewise in the safe Return of your two valuable Sons, to whom, on Account of their own Merit as well as the Obligations I am under to you, I wish it had been in my Power to have been any way serviceable. Be so good as to assure them of my best Respects and Wishes, which also attend Mrs. Babcock and the other Branches of your good Family. I hope to have the Pleasure next Summer of seeing you all once more, in a Journey I purpose to Boston. I shall ever retain a grateful Remembrance of your Hospitality, and of the pleasing Hours I have pass’d in your Conversation and with your most agreable Family; and I long for a Repetition of that delightful Entertainment. Please to remember me affectionately to the good Samaritans; and do me the Justice to believe me ever, with the sincerest Esteem and Respect, Dear Sir, Your most obliged and most obedient humble Servant
B Franklin
Honble Joshua Babcock Esqr
 Endorsed: Ben Franklin Esq Decr. 16. 1762 recd. 6 Jany 1763
